1                                                                         JS-6
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9
                                                )
10   ANTONIO FERNANDEZ,                         ) Case No. CV 19-654-DMG (AGRx)
                                                )
11                           Plaintiff,         )
                                                ) JUDGMENT
12               v.                             )
                                                )
13                                              )
     ALPHA BETA CO.,                            )
14                                              )
                             Defendant.         )
15                                              )
                                                )
16                                              )
17
18         The Court having granted Defendant Alpha Beta Company’s Motion for Summary
19   Judgment by order dated March 19, 2020,
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
21   favor of Defendant and against Antonio Fernandez.
22
23   DATED: April 3, 2020
24                                                           DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
25
26
27
28



                                               -1-
